Citation Nr: 0123176	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  94-22 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for right elbow 
disability.

3.  Entitlement to service connection for right wrist 
disability.

4.  Entitlement to service connection for disability of the 
back of the head.

5.  Entitlement to service connection for disability of the 
neck.

6.  Entitlement to service connection for disability of the 
shoulders.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1965.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a January 1994 rating decision 
by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied claims of 
entitlement to service connection for right knee disability, 
right elbow disability, right wrist disability, and 
disabilities of the head, neck, and shoulders.  In a February 
1999 decision, the Board denied the veteran's appeal as to 
these issues.

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") which affirmed the Board 
decision in September 2000.  However, in a January 2001 
Order, the Court recalled its September 2000 decision (which 
had affirmed the Board's February 1999 decision) in light of 
the recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Court 
then vacated the Board's February 1999 decision and remanded 
the matter to the Board for further consideration.  Thus, 
these issues are once again before the Board for appellate 
consideration.

The Board notes that the January 1994 rating decision also 
included a denial of entitlement to service connection for a 
cervical disc condition.  In February 1994, the veteran filed 
a notice of disagreement as to all issues addressed in the 
January 1994 rating decision.  Pursuant to instructions in 
the Board's February 1999 decision, a statement of the case 
as to the cervical disc issue was provided in April 1999.  
However, the record does not show that a substantive appeal 
has been received as to this issue.  The cervical spine 
disability issue is therefore not in appellate status.  38 
U.S.C.A. § 7105(a) (West 1991). 


REMAND

The Court has remanded the case to the Board for 
consideration under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) which was signed into law by 
the President on November 9, 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This newly enacted legislation, 
among other things, eliminated the well-grounded claim 
requirement which was a threshold matter under prior law.  
The new law also provides for notice and assistance to 
claimants under certain circumstances.  VA has recently also 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Review of the claims file reveals that the vast majority of 
medical records pertinent to the issues on appeal are dated 
in the early 1990's.  A VA examination was conducted in 1991, 
apparently in connection with an unrelated claim for VA 
nonservice-connected pension benefits.  However, it does not 
appear that a VA examination has been conducted in connection 
with his present service connection claims.  In view of the 
provisions of the newly enacted VCAA, the Board is of the 
opinion that medical examinations and etiology opinions are 
required before it may properly proceed with appellate 
review. 


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take all necessary actions to comply 
with the notice/assistance provisions of 
the VCAA and pertinent implementing 
regulations.  The RO's actions should 
include, but not be limited to, obtaining 
the veteran's service personnel records 
(to include any documentation of 
parachute jumps) as well as any pertinent 
VA and private medical records (as the 
veteran may identify) which are not 
already associated with the claims file.  
Any additional action deemed necessary to 
comply with the VCAA should be 
accomplished. 

2.  The veteran should then be scheduled 
for special VA examinations in connection 
with the claimed right knee disability, 
right elbow disability, right wrist 
disability, disability of the back of the 
head, neck disability and disability of 
the shoulders.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiners in connection 
with the examinations.  All medically 
indicated special studies and tests 
should be accomplished.  The examiners 
should clearly report all clinical and 
special test findings as well as all 
medical diagnoses which are made based on 
the examinations.  

If any of the claimed disorders is not 
capable of a medical diagnosis of current 
disability based on examination and 
special test results, the appropriate 
examiner should so state.  As to each 
claimed disorder which is medically 
diagnosed, after reviewing the claims 
file, including service records and post-
service records, the appropriate examiner 
should offer an opinion as to the 
etiology of such disorder and should 
specifically offer an opinion as to 
whether it is at least as likely as not 
related to the veteran's military service 
(as opposed to a cause unrelated to such 
service).  A detailed rationale for all 
opinions expressed is requested.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  The RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case addressing any issues which remain 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.   

The purpose of this remand is to assist the veteran.  The 
veteran and his representative are free to submit additional 
evidence and argument in support of the matters addressed by 
the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 and Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



